MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                     FILED
      regarded as precedent or cited before any                             Sep 12 2019, 9:04 am
      court except for the purpose of establishing                              CLERK
      the defense of res judicata, collateral                               Indiana Supreme Court
                                                                               Court of Appeals
      estoppel, or the law of the case.                                          and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Jeremy P. Gooch                                           Curtis T. Hill, Jr.
      Chief Public Defender,                                    Attorney General of Indiana
      Hendricks County                                          Lauren A. Jacobsen
      Danville, Indiana                                         Deputy Attorney General
                                                                Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      J.W.,                                                     September 12, 2019
      Appellant-Respondent,                                     Court of Appeals Case No.
                                                                19A-JS-468
              v.                                                Appeal from the Hendricks
                                                                Superior Court
      State of Indiana,                                         The Honorable Karen M. Love,
      Appellee-Petitioner.                                      Judge
                                                                Trial Court Cause No.
                                                                32D03-1810-JS-205



      Mathias, Judge.


[1]   J.W. appeals the Hendricks Superior Court’s dispositional order following his

      admission to the delinquent act of truancy. He presents one issue for our


      Court of Appeals of Indiana | Memorandum Decision 19A-JS-468 | September 12, 2019             Page 1 of 8
      review: whether the juvenile court abused its discretion in ordering J.W. placed

      in the custody of White’s Residential Treatment Facility (“White’s”). We

      affirm.


                                    Facts and Procedural History
[2]   J.W. is a sixteen-year-old boy in the care of his father. He was enrolled in tenth

      grade at Plainfield High School (“PHS”) during the 2018–2019 academic

      school year, when the events giving rise to the instant case occurred.


[3]   Previously, J.W.’s history with the juvenile justice system was limited to one

      delinquency action for truancy.1 That action was based on J.W.’s twenty-two

      unexcused absences during the 2017–2018 school year. Appellant’s App. p. 21.

      J.W. admitted to the offense in April 2018 and was placed on four months of

      probation. Id. He was discharged from probation on August 13, 2018. Id.


[4]   Shortly after, on August 29, PHS administrators, Hendricks County prosecutor,

      and J.W.’s father met to discuss the matter of J.W.’s school attendance in the

      new school year. J.W. did not attend this meeting. Then on September 13,

      J.W.’s father and the prosecutor met again, this time with J.W. present. After

      the second meeting, J.W. accumulated two more unexcused absences. As of

      September 28, J.W. had eighteen unexcused absences from PHS. Appellant’s

      App. p. 20.




      1
          This initial delinquency action for truancy was filed under cause number 32D03-1702-JD-48.

      Court of Appeals of Indiana | Memorandum Decision 19A-JS-468 | September 12, 2019                Page 2 of 8
[5]   On October 19, 2018, the State filed a petition alleging delinquency against

      J.W. based on the status offense of truancy. The petition alleged that J.W.

      failed and refused to attend school and needed “care, treatment or rehabilitation

      that he would not receive without the coercive intervention of the court.”

      Appellant’s App. pp. 14–15. J.W. was then expelled from PHS for the

      remainder of the semester due to his failure to attend. Tr. pp. 17, 30.

[6]   A preliminary inquiry report prepared by probation officer Rebecca Schrock

      (“Schrock”) was also filed on October 19. Appellant’s App. pp. 20–25. The

      report revealed that J.W.’s father had no criminal history. Id. at 22. J.W.’s two

      older brothers had previously been placed on probation for truancy. Id. at 22–

      23. The probation department recommended that J.W. be placed on probation

      for one year subject to conditions including compliance with Cross Systems of

      Care Coordination (“CSCC”). Id. at 24–25. Possible CSCC services identified

      in the report included home and family therapy, tutoring, and social

      mentorship. Id.


[7]   A pre-trial conference before the juvenile court was held on December 10.

      J.W.’s father appeared, but J.W. did not. Tr. p. 20. At that time, probation

      officer Schrock amended her recommendation and stated that J.W. should be

      placed in a residential setting as soon as possible. Tr. p. 21. The juvenile court

      continued the conference to that afternoon to allow J.W. to appear, which he

      did. Id. at 25. The juvenile court informed J.W. that it was considering placing

      him in a residential facility based on Schrock’s recommendation and on J.W.’s

      failure to appear that morning. Id. at 26.

      Court of Appeals of Indiana | Memorandum Decision 19A-JS-468 | September 12, 2019   Page 3 of 8
[8]    J.W. returned to PHS the next semester on January 7, 2019. Only four weeks

       passed before he again appeared before the juvenile court on February 4.

       During that time, J.W. was absent from school on two more occasions. Tr. p.

       42. The juvenile court accepted J.W.’s admission of truancy and found him to

       be a delinquent child. Id. at 54. J.W. was placed on probation for eight months

       and ordered to complete residential programming at White’s in Wabash

       County. Id. J.W. filed his notice of appeal on February 28.


                                      Discussion and Decision
[9]    J.W. argues that the juvenile court abused its discretion by ordering him into

       White’s residential treatment program. Appellant’s Br. at 7. We reverse a

       dispositional order only for abuse of discretion, because the placement of a

       juvenile adjudicated a delinquent child is a matter within the sound discretion

       of the juvenile court. K.S. v. State, 849 N.E.2d 538, 544 (Ind. 2006). An abuse of

       discretion occurs when the juvenile court’s action is clearly erroneous and

       against the logic and effect of the facts and circumstances before the court, or

       the reasonable, probable, and actual deductions to be drawn therefrom. Id.


[10]   J.W. contends that, by placing him at White’s, the juvenile court failed to

       consider the statutory directive to select the least restrictive placement.

       Appellant’s Br. at 10. Specifically, J.W. argues that the juvenile court’s

       disposition interfered with family autonomy, disrupted family life, imposed

       restraint on his freedom, and neglected to provide a reasonable opportunity for

       participation by his father. Id. Though we acknowledge the disruptive effect of


       Court of Appeals of Indiana | Memorandum Decision 19A-JS-468 | September 12, 2019   Page 4 of 8
       the juvenile court’s order, J.W. has not demonstrated that the court’s order is

       inconsistent with J.W.’s best interest.

[11]   Indiana Code section 20-33-2-4 makes compulsory school attendance for

       children under age eighteen. Failure or refusal to comply with this section

       constitutes the delinquent act of truancy under Indiana Code section 31-37-2-3.

       A juvenile court may intervene to coerce a truant child to attend school

       regularly, provided that the court’s intervention is consistent with the safety of

       the community and the best interest of the child. To wit:

               If consistent with the safety of the community and the best
               interest of the child, the juvenile court shall enter a dispositional
               decree that:


               (1) is:


                   (A) in the least restrictive (most family like) and most
                       appropriate setting available; and


                   (B) close to the parents’ home, consistent with the best
                       interest and special needs of the child;


               (2) least interferes with family autonomy;


               (3) is least disruptive of family life;


               (4) imposes the least restraint on the freedom of the child and the
                   child’s parent, guardian, or custodian; and




       Court of Appeals of Indiana | Memorandum Decision 19A-JS-468 | September 12, 2019   Page 5 of 8
               (5) provides a reasonable opportunity for participation by the
                   child’s parent, guardian, or custodian.


       I.C. § 31-37-18-6. In other words, when it intervenes, a juvenile court need not

       order the least restrictive disposition if a more restrictive–or even more

       disruptive–solution better addresses the safety of a child’s community and the

       child’s best interest.


[12]   J.W. argues that because his attendance record improved in January 2019, the

       juvenile court erred when it disregarded less restrictive dispositions in favor of

       placement at White’s. Appellant’s Br. at 10. Juvenile courts have a range of

       dispositional options for children in the juvenile justice system, including

       supervision by a probation department and outpatient treatment under Indiana

       Code section 31-37-19-5, or residential treatment and removal from the child’s

       home under Indiana Code section 31-37-19-6. As a result of his twenty-two

       unexcused absences during the previous school year, J.W. had already once

       been adjudicated a delinquent child and completed four months of probation.

       Appellant’s Br. at 5. By February 4, 2019, J.W. had twenty unexcused

       absences. Tr. p. 42; Appellant’s App. p. 17. These absences represented

       continued delinquent behavior in the new school year at approximately the

       same level as in the prior school year. In this context, the juvenile court

       reasonably concluded that a disposition harsher than probation was appropriate

       for J.W.’s treatment. It was therefore not clearly erroneous for the juvenile

       court to require J.W. to be schooled at White’s for the remainder of the 2018–

       2019 school year.

       Court of Appeals of Indiana | Memorandum Decision 19A-JS-468 | September 12, 2019   Page 6 of 8
[13]   J.W. further argues that the juvenile court’s order inappropriately interfered

       with his family’s autonomy because White’s is located several hours from his

       home in Hendricks County. Appellant’s Br. at 11. We have previously

       addressed this issue in the case of a juvenile court that placed a child at an

       Arizona residential facility instead of a similar, local facility. E.M.W. v. State,

       762 N.E.2d 1283 (Ind. Ct. App. 2002). Due to the distance of E.M.W.’s

       placement, reasonable opportunity for parental participation as recognized by

       Indiana Code section 31-37-17-4 was diminished. Id. at 1285. We found that

       this opportunity “need only be provided if consistent with the safety and best

       interest of the child and community.” Id. at 1286. Because the juvenile court’s

       decision was based on the out-of-state facility’s higher rate of success providing

       the type of treatment and rehabilitation services E.M.W. needed, and thus was

       in E.M.W.’s best interest, the placement was within the juvenile court’s

       discretion despite its distance and the disruption it may have caused E.M.W.’s

       family. Id.


[14]   We take seriously J.W.’s contention that his placement at White’s puts a strain

       on J.W.’s father, who is a single parent. Appellant’s Br. at 11. Our legislature

       recognizes the importance of family and children in society, and accordingly we

       caution the State against justifying the need for restrictive placement of

       juveniles on the work schedules of their parents, as it did with J.W., his siblings,




       Court of Appeals of Indiana | Memorandum Decision 19A-JS-468 | September 12, 2019   Page 7 of 8
       and their father.2 Nevertheless, in its placement order, the juvenile court

       appropriately considered White’s success in providing the services J.W. needed,

       including support and counseling available after J.W. completes the residential

       program. Tr. p. 48. As for the opportunity for J.W.’s father to participate,

       White’s was willing to allow J.W.’s father to participate in services by

       telephone if the distance prohibited him from traveling. Tr. pp. 55, 57.

[15]   The juvenile court treated J.W. as a person “in need of care, protection,

       treatment, and rehabilitation.” I.C. § 31-10-2-1. Accordingly, its dispositional

       order is consistent with J.W.’s best interest and does not constitute an abuse of

       discretion. Affirmed.


       Robb, J., and Pyle, J., concur.




       2
        “J.W. needs a solid foundation that is unavailable to him at home due to his father’s work hours. If J.W.
       does not manage to find a way to gain that foundation, J.W. will continue down his current path and the
       path of his brothers…” Appellee’s Br. at 10.

       Court of Appeals of Indiana | Memorandum Decision 19A-JS-468 | September 12, 2019                 Page 8 of 8